Exhibit 10.01 DEFINITIVE SUPPLY [REDACTED] AGREEMENT THIS AGREEMENT is made and entered into this 20th day of August, 2013, by and between UNCLE MATT’S ORGANIC, INC., a Delaware corporation, (“UNCLE MATT’S”) having its principal address at 1645 East Highway 50, Suite 102, Clermont, FL 34711, and CITRUS EXTRACTS, INC., a Florida corporation, (“CITRUS EXTRACTS”) having its principal address at 3495 South U.S. Highway 1, Bldg. 12E, Ft. Pierce, FL 34982. WITNESSETH WHEREAS, UNCLE MATT’S is a Florida-based, family-owned company offering premium quality organic citrus juices and organic produce, and; WHEREAS, UNCLE MATT’S is the largest grower of organic citrus in the state of Florida, and; WHEREAS, UNCLE MATT’S desires to pursue business opportunities [REDACTED], and; WHEREAS, CITRUS EXTRACTS is the largest citrus peel processor in the state of Florida, and; WHEREAS, CITRUS EXTRACTS operates an Organic Certified facility which complies with USDA food production requirements, and; WHEREAS, CITRUS EXTRACTS desires to pursue business opportunities [REDACTED]; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto do hereby agree as follows: SECTION 1.0: BUSINESS AGREEMENT.UNCLE MATT’S desires to [REDACTED] to allow CITRUS EXTRACTS to process [REDACTED] using CITRUS EXTRACTS [REDACTED].Additionally, UNCLE MATT’S agrees to assist CITRUS EXTRACTS in [REDACTED] with the understanding and agreement that [REDACTED] will result in [REDACTED]. UNCLE MATT’S AND CITRUS EXTRACTS DESIRE TO EXPAND THIS SECTION 1.0 BUSINESS AGREEMENT TO INCLUDE [REDACTED] UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT EFFECTIVELY MODIFYING THIS AGREEMENT TO AN [REDACTED] BY AND BETWEEN UNCLE MATT’S AND CITRUS EXTRACTS AS TO [REDACTED]. Definitive [REDACTED] Agreement – Uncle Matt’s Organic, Inc./Citrus Extracts, Inc.
